IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 75,003


EX PARTE ARNULFO TREVINO, JR., Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS 
FROM NUECES COUNTY



 Per Curiam.


O P I N I O N


	This is a post-conviction application for writ of habeas corpus filed pursuant to the
provisions of Article 11.07 of the Texas Code of Criminal Procedure.  Applicant was
convicted of possession of a controlled substance, and sentenced to eight years in prison.  No
appeal was taken from this conviction.
	Applicant contends, inter alia, that he is not receiving credit in federal custody for his
state sentence,  although the parties agreed that his state and federal sentences would run
concurrently.  Applicant is entitled to withdraw his plea since the Bureau of Prisons is not
giving him credit.  It is clear from the record that Applicant's plea was based on the agreement
that his sentences would run concurrently.  The trial court has recommended that relief should
be granted.
	This case was remanded for the trial court to resolve the issues by ordering "affidavits
from the Federal Bureau of Prisons, depositions, interrogatories or a hearing."  The trial court
was then to "make findings of fact as to whether Applicant is receiving credit on his federal
sentence."  Applicant has attached a federal time sheet which reflects that Applicant was
"paroled from TDCJ to the U.S. Marshals on 11-12-03."  It also reflects "11-12-03" as the
beginning date for the computation of time.  This demonstrates that the federal government is 
beginning Applicant's federal sentence on the date he was received into federal custody,
meaning that they are not giving him credit for the earlier time he served in state custody.  The
record before us remains uncontradicted, therefore it reflects that Applicant is entitled to
relief.
	The relief sought is granted to the extent that the judgment in cause number 00-CR-3650 A (1) from the 28th District Court of Nueces County is set aside.  Applicant is ordered
remanded to the Sheriff of Nueces County to answer the indictment in cause number 00-CR-3650A(1).   Applicant's remaining claims are denied.  

DELIVERED: September 15, 2004  
DO NOT PUBLISH